



COURT OF APPEAL FOR ONTARIO

CITATION: Lin v. Hayes, 2017 ONCA 437

DATE: 20170530

DOCKET: C62899

Lauwers, Hourigan and Benotto JJ.A.

BETWEEN

Qing Bin Lin and Ying Ling Yan

Plaintiffs (respondents)

and

Robert Hayes, Kristie King and Economical
    Insurance Company

Defendants (Appellant: Economical Insurance Company/
Respondent: Kristie King)

Alan Rachlin, for the appellant

R. Steven Baldwin, for the respondent, Kristie King

Sam Pitano, for the respondents, Qing Bin Lin and Ying
    Ling Yan

Heard: May 19, 2017

On appeal from the judgment of Justice G. Byers of the Superior
    Court of Justice, dated October 14, 2016.

APPEAL BOOK ENDORSEMENT

[1]

It is clear from the endorsement that neither the owner nor the son
    consented expressly nor impliedly to the possession or operation of the truck
    by Hayes. It was open to him to so conclude on the evidence.

[2]

Costs of the appeal fixed at $10,000 payable to the respondent. We
    decline to deal with the plaintiffs costs on which we have no material.


